Case 3:20-cv-00270-DCG Document 2-1 Filed 10/30/20 Page 1 of 4
Case 3:20-cv-00270-DCG Document 2-1 Filed 10/30/20 Page 2 of 4
Case 3:20-cv-00270-DCG Document 2-1 Filed 10/30/20 Page 3 of 4
            Case 3:20-cv-00270-DCG Document 2-1 Filed 10/30/20 Page 4 of 4




                             WIGINGTON RUMLEY DUNN & BLAIR L.L.P.
                                         ATTORNEYS AT LAW
          L. Cullen Moore                                                       E-mail: cmoore@wigrum.com
              Attorney                                                            Direct Dial: (210) 714-1929
                                                                                     San Antonio Office
                                                                                      www.wigrum.com
                                           October 30, 2020

Mr. Clinton V. Cox, IV                                                                     Via Email
Mr. Dennis Postiglione
COX P.L.L.C.
7859 Walnut Hill Lane, Suite 310
Dallas, Texas 75230
Attorneys for Defendants

          RE:        Cause No. 2020CVA001400D3
                     Mendez vs Fit Transport Logistics, Inc. et al
                     In the 341st Judicial District Court, Webb County, Texas
                     WRDB File No.: 22300

Dear Counsel:

        Please consider this my attempt to consult with you on our motion to remand and
request that you agree to remand the case back to state court. I am assuming you were
simply not aware of the rule that even when cases are otherwise diverse and ripe for
removal, a forum or resident Defendant may not remove a case to federal court. All of
your clients are forum/resident Defendants so none of them may remove this case. It is
also sometimes referred to as the in-state-defendant barrier. 28 U.S.C. 1441(b)(2); Crockett
v R.J. Reynolds Tobacco Co., 436 F.3d 529, 532 (5 Cir. 2006). Please advise at your earliest
                                                     th


convenience your agreement to remand this case back to state court.

                                                          Very truly yours,
                                                          WIGINGTON RUMLEY DUNN
                                                           & BLAIR LLP

                                                          /s/ L. Cullen Moore

                                                          L. Cullen Moore
LCM/mm




   CORPUS CHRISTI OFFICE:                                                            SAN ANTONIO OFFICE:
       123 North Carrizo St.                                                              601 Howard Street
    Corpus Christi, Texas 78401                                                       San Antonio, Texas 78212
Tel 361. 885. 7500 Fax 361. 885. 0487                                           Tel 210. 487. 7500 Fax 210. 487. 7501


                                                                                      Exhibit A
